Citation Nr: 0015185	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include claimed as due to in-service exposure to ionizing 
radiation.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability related to basal cell 
carcinoma due to ionizing radiation exposure or other disease 
or injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for basal cell carcinoma.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran asserts that he developed skin cancer as a result 
of his claimed in-service exposure to radiation from two 
atomic bomb detonations in 1945 that occurred while he was 
stationed in Okinawa.  In the context of this claim, the 
veteran also asserts that he was sprayed with "DDT" during 
the course of his service.  

The veteran's January 1942 report of induction examination 
noted the condition of his skin as "normal."  A January 
1946 report of separation examination also noted the 
condition of the veteran's skin as "normal."  

Private outpatient treatment records, including reports of 
microscopic diagnosis, from 1985 to 1997 showed repeated 
treatment for basal cell epithelioma and suspected actinic 
keratosis, primarily on the face.  An April 1985 treatment 
record noted earlier treatment in 1979 and 1982 and indicated 
that a "red spot" on the veteran's nose had been present 
for approximately 20 years.  

A July 1997 surgical pathology report of a basal cell 
carcinoma specimen from the veteran's left cheek included a 
final diagnosis of solid type basal cell epithelioma, with 
morphea-like features.  The report noted that no tumors were 
identified in the margins of the resection.  Similarly, an 
October 1996 surgical pathology report of a basal cell 
carcinoma specimen from the veteran's right elbow included a 
final diagnosis of basal cell epithelioma, solid and morphea-
like types.  

An October 1997 report from a treating physician noted that 
the veteran had had a non-metastasizing, locally invasive, 
basal cell carcinoma skin malignancy removed from his left 
cheek and a basal cell carcinoma of the right forearm removed 
in 1996.  The report indicated that both tumors had been 
completely removed and had healed well.  The report also 
indicated that the physician had not treated the veteran 
since October 1996.  Further, the report stated that these 
skin malignancies were common and due to a combination of 
sensitive skin and long-term sun exposure, which occurred in 
a great percentage of the population.  

An October 1997 VA report of examination noted the veteran's 
assertion that he had been exposed to radiation when he was 
stationed on Okinawa when the two atomic bombs were dropped 
on Japan in 1945.  The report also noted that the veteran had 
first worked in coal mines and then inside a plant, but never 
outside.  The report also noted that the veteran admitted to 
having had hobbies, such as hunting, fishing and gardening 
that involved sun exposure.  The report further noted that 
the veteran had had numerous skin lesions treated since the 
1970's and that all were diagnosed, to the veteran's 
knowledge, as basal cell carcinomas.  The report included a 
diagnosis of history of multiple basal cell carcinomas of the 
face, removed, with moderately disfiguring scars.  

A March 1998 report from the Defense Special Weapons Agency 
noted that the veteran's discharge certificate indicated that 
the veteran arrived in the Asia Pacific Theater of Operations 
in May 1945 and that service records indicated that his unit 
was assigned to Okinawa, Ryuku Islands, approximately 400 
miles from Japan.  The report noted that atomic bombs were 
dropped on Hiroshima and Nagasaki in August 1945.  Army 
morning reports indicated that he departed with his unit from 
Okinawa, Ryuku Islands to a new duty station in Korea in 
October 1945.  The report also noted that the unit had 
stopped at Hamasaka, Honshu, Japan, approximately 290 miles 
from Nagasaki and 140 miles from Hiroshima, while en route to 
Korea and that the unit had arrived at Inchon, Korea, in 
November 1945.  The report further indicated that the veteran 
had remained with his unit in Korea until December 1945, when 
he departed for the United States.  

Additionally, the report explained that the atomic bomb 
dropped on Hiroshima was a uranium-235 weapon detonated 1,670 
feet above the ground with an approximate yield of 13 
kilotons and that the atomic bomb dropped on Nagasaki was a 
plutonium-239 weapon detonated 1,640 feet above the ground 
with an approximate yield of 23 kilotons.  The report also 
explained that the burst altitude of each bomb resulted in 
only negligible residual fallout radioactivity on the ground 
near the hypocenter and that personnel stationed as far away 
as Okinawa would not have been exposed either to prompt 
radiation or to primary fallout/rainout.  The report noted 
that military records failed to document the veteran's 
presence with the American occupation forces in Hiroshima or 
Nagasaki, Japan.  


Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a question of 
medical diagnosis or causation, medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. Denied, 524 U.S. 940 
(1998).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


Direct Service Connection under 38 C.F.R. § 3.303

The Board finds that the veteran has not presented a well-
grounded claim of service connection under the provisions of 
38 C.F.R. § 3.303.  As explained hereinabove, for a claim of 
service connection to be well grounded, there must be 
competent evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and the in-service injury or disease.  Caluza, 
7 Vet. App. 498, 506.  

Here, presuming the accuracy of the veteran's claim for the 
purposes of determining well groundedness under the 
provisions of 38 C.F.R. § 3.303, the record can be read as 
establishing recurrent basal cell carcinoma with moderately 
disfiguring scars as a current disability and the exposure to 
ionizing radiation or "DDT" as the claimed in-service 
injury.  However, no medical evidence of record establishes a 
nexus between the current disability related to having basal 
cell carcinoma and the claimed exposure to ionizing radiation 
or "DDT" or any other injury or disease in service.  
Indeed, the October 1997 statement by one of the veteran's 
treating physicians indicated that the veteran's skin 
malignancies were very common and the result of a combination 
of sensitive skin and longterm sun exposure, which occurred 
in a great percentage of the population.  

Although the veteran asserts that his basal cell carcinoma is 
due to service, the record contains no medical evidence 
connecting the disability to any in-service injury or 
disease, including claimed exposure to radiation and "DDT."  
As noted, where a determinative issue involves a question of 
medical diagnosis or causation, competent evidence is 
required to render the claim plausible.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  As a lay person, the veteran is 
not competent to make such a determination.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  


Presumptive Service Connection Under 38 C.F.R. § 3.309

Further, under the provisions of 38 U.S.C.A. § 1112(c) (1999) 
and 38 C.F.R. § 3.309(d), the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been incurred in or 
aggravated by service if the diseases become manifest in a 
radiation-exposed veteran.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(1999); 38 C.F.R. § 3.307 (1999).  A radiation-exposed 
veteran is defined as one who, while serving on active duty 
or as a member of a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
for training, participated in a radiation-risk activity, such 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device by the United States, or 
occupation of Hiroshima or Nagasaki, Japan, by the United 
States forces from August 6, 1945, to July 1, 1946.  38 
U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  

The veteran claims that he was exposed to radiation from the 
two atomic bomb detonations over Nagasaki and Hiroshima, 
Japan, while he was stationed in Okinawa, approximately 400 
miles from Japan.  However, the presumptive provisions of 
38 C.F.R. § 3.309(d) apply only to "radiation-exposed 
veterans."  38 C.F.R. § 3.309(d)(3)(i).  The relevant 
portion of that regulation defines a "radiation-exposed 
veteran" as one who participated in the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces from 
August 1945 to July 1946.  38 C.F.R. § 3.309(3)(i), (ii)(B).  
The occupation of Hiroshima or Nagasaki, Japan, by United 
States forces is further defined as involving official 
military duty within 10 miles of the city limits of either 
city.  38 C.F.R. § 3.309(d)(3)(vi).  

Here, the veteran neither asserts, nor does the report from 
the Defense Special Weapons Agency show, that he participated 
in the occupation of Nagasaki or Hiroshima, Japan.  Indeed, 
the veteran reports serving on Okinawa when the detonations 
occurred approximately 400 miles away in Japan.  Further, the 
closest the military records, which the veteran did not 
dispute, placed the veteran to one of the detonations was 
later at Hamasaka, Honshu, Japan, approximately 140 miles 
from Hiroshima, while enroute to his new duty station in 
Korea.  Therefore, he is not a "radiation-exposed veteran" 
as defined by 38 C.F.R. § 3.309(d)(3).  Further, even for 
those defined as "radiation-exposed veterans," the 
presumptive service connection provisions only apply to those 
diseases listed under 38 C.F.R. § 3.309(d)(2).  Basal cell 
carcinoma is not listed as a disease presumed service 
connected in a radiation-exposed veteran.  

Therefore, even if the veteran's assertions are accurate, for 
the purpose of establishing a well-grounded claim, the 
provisions of 38 C.F.R. §§ 3.309(d) are inapplicable in that 
he was not a "radiation-exposed veteran" as defined by 
38 C.F.R. § 3.309(d)(3) and no evidence indicates that he has 
a disease listed under 38 C.F.R. § 3.309(d)(2).  No competent 
evidence has been submitted to support the veteran's 
assertions that he has current disability due to ionizing 
radiation exposure or other disease or injury in service.  
Thus, the veteran's basal cell carcinoma cannot be service 
connected under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  


Service Connection Under 38 C.F.R. § 3.311

However, service connection may also be established for 
disabilities deemed as potentially "radiogenic" diseases, 
where manifested in a "radiation-exposed veteran," pursuant 
to 38 C.F.R. § 3.311.  The term "radiogenic disease" is 
defined as "a disease that may be induced by ionizing 
radiation ...."  38 C.F.R. § 3.311(b)(2).  Further, radiogenic 
diseases are defined as including any form of cancer under 
38 C.F.R. § 3.311(b)(2)(xxiv), effective September 24, 1998.  
63 Fed. Reg. 50,993 (1998).  Under the provisions of 
38 C.F.R. § 3.311, a "radiation-exposed veteran" is one who 
has been determined to have been exposed to ionizing 
radiation as a result of participating in the atmospheric 
testing of nuclear weapons, or occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or as a 
result of "other activities as claimed."  38 C.F.R. 
§ 311(b)(1)(i).  The record could be read to indicate that 
the veteran's "other activities as claimed" that resulted 
in his exposure to ionizing radiation was his presence in 
Okinawa during the detonations of atomic bombs over Hiroshima 
and Nagasaki, Japan, in 1945.  

The Board observes that basal cell carcinoma is a disease 
considered "radiogenic" under 38 C.F.R. 
§ 3.311(b)(2)(xxiv).  However, the claimed disease must also 
manifest within the time specified in 38 C.F.R. 
§ 3.311(b)(5).  For basal cell carcinoma, the disease must 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv).  

Although the record indicates that the veteran has a 
radiogenic disease, which manifested after the required time, 
the veteran cannot be considered a veteran determined to be 
exposed to ionizing radiation under the "other activities as 
claimed" provision of 38 C.F.R. § 3.311(b)(1)(i).  Indeed, 
the determination by the Defense Special Weapons Agency was 
that "[p]ersonnel stationed as far away as Okinawa would not 
have been exposed either to prompt radiation or to primary 
fallout/rainout from the strategic bombings of Hiroshima and 
Nagasaki."  Further, the Board observes that the veteran has 
not alleged that he participated in the atmospheric testing 
of nuclear weapons and the record shows that he did not 
participate in the occupation of Hiroshima or Nagasaki, 
Japan.  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim of service connection for 
basal cell carcinoma.  Although VA does not have a statutory 
duty to assist a veteran in developing facts pertinent to a 
claim that is not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, by this decision, the Board is informing 
the veteran of the evidence necessary to make his claim as 
set forth hereinabove well grounded.  



ORDER

Service connection for basal cell carcinoma is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

